cca-06120638-15 id uilc number release date from------------------ sent fri pm to --------------------- cc subject sec_7425 notice by ups or fedex ok - gl-107155-15 you requested our views on whether notices of non-judicial sale may be delivered under sec_7425 by private delivery services such as fedex and ups in lieu of united_states certified and registered mail in your case the notice of sale was delivered by up sec_2nd day air to the building mailroom for the address listed in publication on date for a non-judicial sale held on date subsequently advisory received an application_for a release of the right_of_redemption based on prior counsel advice advisory has taken the position that the release should not be granted advisory concludes that the right_of_redemption didn’t arise and the property was sold subject_to the nftls because the notice of non-judicial sale wasn’t delivered in the required manner you requested our views on whether this conclusion reflects our current position for the reasons stated below we conclude that the ups delivery did not satisfy sec_7425 in this case under sec_7425 notice of sale must be given per regulations prescribed by the service in writing by registered or certified mail or by personal service not less than days prior to sale we have always interpreted registered or certified mail as referring to the registered or certified mail services provided by the united_states postal service usps and not to refer to any alternative mailing services sec_301_7425-3 a provides that t he provisions of sec_7502 relating to timely mailing treated as timely filing apply in the case of notices required to be made under this paragraph sec_7502 allows the service to define within certain parameters designated delivery services that serve as equivalents to united_states mail service also provides that the service may provide a rule similar to the rule_of paragraph related to regular mail with respect to any service provided by a designated_delivery_service which is substantially equivalent to united_states registered or certified mail sec_7502 in addition sec_301_7502-1 provides that the commissioner may in guidance published in the internal_revenue_bulletin see sec_601_601 of this chapter prescribe procedures and additional rules to designate a service of a pds for purposes of the postmark rule_of sec_7502 it sec_7502 does not apply here with regard to defining registered and certified mail for purposes of sec_7425 the service has never provided rules pursuant to sec_7502 the applicable revenue_procedure regarding designation of delivery services specifically states that the designation rules in the revenue_procedure apply only with respect to regular mail not for purposes of sec_7502 related to delivery services to be deemed equivalent to united_states registered or certified mail revproc_97_19 sec_3 furthermore the service has not to date designated any services as equivalent to united_states registered and certified mail see notice_2015_38 date as such even if sec_7502 could be construed to expand the definition of registered and certified mail for purposes of sec_7425 no private delivery services are currently treated under sec_7502 as equivalent to registered or certified mail in addition we considered whether delivery by private delivery services satisfies the requirement of delivery by personal service neither the code nor the regulations specifically indicate whether delivery by private delivery services satisfies the requirement of delivery by personal service in fact by personal service is not defined in the code or in the regulations nor is it currently addressed in the internal_revenue_manual publication instructions for preparing a notice of nonjudicial_sale of property and application_for consent to sale repeats the code in our view personal service means delivery by the submitter of the notice not a third party the code section anticipates that any third-party delivery must be by usps certified or registered mail in your case the ups delivery did not satisfy the personal service or the registered certified mail requirement if you would like to discuss this further please contact me
